DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 6/29/2022.  Applicant's arguments have been carefully and fully considered and they are persuasive.  Accordingly, this action has been made NON-FINAL.
Examiner notes that Applicant’s arguments presented 6/29/2022 included a statement to disqualify Sinha, US 2018/0328612, under 35 USC 102(b)(2)(C) exception. It is noted that this reference was first relied upon in the Final Rejection mailed 6/11/2020, and subsequently in the Non-Final Rejection mailed 6/29/2021, and the Final Rejection mailed 3/17/2022. The statement invoking the prior art exception could have been presented much earlier in prosecution to avoid unnecessary delays.  

Claim Status
Claims 1-36 remain pending and are ready for examination.

Claim Objections
Claims 1, 11, and 35 are objected to because of the following informalities:  
Regarding Claim 1, it is suggested to put “;” at the end of line 14.
Regarding Claim 11, it is suggested to put “; and” at the end of line 6.
Regarding Claim 11, it is suggested to put “;” at the end of line 10 instead of “,”.
Regarding Claim 35, it is suggested to delete the space between lines 2 and 3 to be a complete sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 9, 11-13, 15-16, 19, 24, 28, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US10887107B1 -hereinafter Chan) in view of Bryant et al. (US20210264527A1 -hereinafter Bryant).
Regarding Claim 1, Chan teaches a method of operation of a building management system of a building, the method comprising: 
distributed devices positioned throughout the building performing automation functions of the building management system (see column 5, lines 2022; Chan: “The devices 102-110 depicted in FIG. 1 are configured to perform various functions relating to building automation”) and generating transaction information based on status changes or events occurring during normal operation of the distributed devices by compiling relevant data for the status changes or events with time and date information (see column 3, lines 23-26; Chan: “a device on the network maintains a blockchain that comprises a plurality of blocks, wherein each block is a hash of data comprising a challenge response from another device on the network.” See column 3; lines 45-52; Chan: “the incorporation of challenge/response data into a blockchain allows patterns of challenge/response behavior that may be relevant to network security to be analyzed over a long period of time (e.g., days, weeks, months, etc.) in order to identify patterns of network behavior that may be associated with subversion or degraded performance of network devices.” See column 7, lines 28-21; Chan: “the message can include or be based upon data in the challenge, a current state of the network (e.g., a timestamp), an identifier of the challenged device (e.g., the alarm system 104), etc.”) and translating the data into a predefined format associated with a transaction ledger (see column 13, lines 44-48; Chan: “the challenger device 302 computes the cryptographic function based upon a key and a message indicated in the challenge response 314, and identifies that the cryptographic function result has the predefined result characteristic. Responsive to verifying that the challenge response is an acceptable challenge response, at 316 the challenger device 302 transmits a new block 318 to the challenged device 304 and the third device 306 on the network, the new block 318 usable by the challenged device 304 and the third device 306 to update respective locally stored blockchains.”);
 a validation network receiving the transaction information (see column 4, lines 60-61; Chan: “The system 100 includes a plurality of devices 102-110 that communicate over a network 112.” See column 6, lines 25-30: “The locks system 102 transmits a challenge to the alarm system 104 by way of the network 112. The challenge is a proof-of-work challenge that requires the alarm system 104 to respond with a challenge response that indicates that the alarm system 104 has performed a computing task based upon the challenge.”), generating new ledger entries for the transaction ledger based on the transaction information, and distributing the new ledger entries (see column 9, lines 22-25; Chan: “the devices 102-110 update respective locally stored blockchains based upon blocks generated by other devices 102-110 on the network 112.” See column 9, lines 5-12; Chan: “when the locks system 102 receives an acceptable challenge response to a challenge issued by its challenge component 128, the locks system 102 adds a new block to its blockchain 140. Continuing the example, when the alarm system 104 receives an acceptable challenge response to a challenge issued by its challenge component 134, the verification component 136 adds a new block to the blockchain 144.”); and
the distributed devices performing the automation functions of the building management system based on the transaction ledger by accessing transaction information stored on the transaction ledger and performing the building automation functions based on the accessed transaction information via building management elements of the distributed devices (see column 5; lines 9-12; Chan: “As depicted in the exemplary system 100 of FIG. 1, the devices 102-110 include IoT-enabled devices in a home automation system such as a locks system 102, an alarm system 104, security cameras 106, 108, and a thermostat 110.” See column 5, lines 21-22; Chan: “The devices 102-110 depicted in FIG. 1 are configured to perform various functions relating to building automation.” See column 9, lines 65-67; Chan: “the technologies described herein are suited for substantially any device that can perform computing operations and communicate over a network”. See column 6, lines 38-41; Chan: “The locks system 102 performs one or more computing operations based upon determining whether the challenge response is an acceptable response to the challenge. By way of example, and not limitation, upon determining that the challenge response is not an acceptable response to the challenge, the locks system 102 can output an indication that the alarm system 104 has been subverted by an attack.”)
wherein the transaction information generated by the distributed devices and stored on the transaction ledger (see column 6, lines 6-13; Chan: “The challenge components 128, 134 transmit challenges to the devices 102-110 in the network 112. The response components 132, 138 generate responses to challenges received from the devices 102-110 and transmit a response to the device that originated the challenge. The verification components 130, 136 determine whether received challenge responses are acceptable responses to the challenges.” See column 3, lines 23-26; Chan: “a device on the network maintains a blockchain that comprises a plurality of blocks, wherein each block is a hash of data comprising a challenge response from another device on the network.”) 
However, it does not explicitly teach
… includes temperature setpoints for areas of the building.
Bryant from the same or similar field of endeavor teaches: … includes temperature setpoints for areas of the building. (see [0071]; Bryant: "The transaction may include data relating to the detected home event." See [0077]; Bryant: "Example smart vehicle events include: ... a temperature reading obtained by a temperature gauge; a desired temperature setpoint (e.g., entered by a person) detected via a temperature control system; etc." See [0069]; Bryant: "the nodes 102-106 may reach consensus and may add the transaction to the distributed ledger 114 by each adding the transaction to a local copy of a block stored on a local copy of the distributed ledger 114.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chan to include Bryant's features of including temperature setpoints for areas of the building. Doing so would track smart home data to monitor and control devices and appliances within a home. (Bryant, [0064] and [0073])

Regarding Claim 2, the combination of Chan and Bryant teaches the limitations as described in claim 1, Chan further teaches wherein the distributed transaction ledger is a blockchain (see column 15, lines 13-14; Chan: “the computing device 700 can be used in connection with performing a proof-of-work-based security protocol in a distributed system of IoT-enabled devices”. See column 15, lines 23-24: “the memory 704 may also store blockchain data, results of computing a cryptographic function, etc.”).

Regarding Claim 3, the combination of Chan and Bryant teaches the limitations as described in claim 1, Chan further teaches further comprising nodes of the validation network storing local copies of the transaction ledger. (see column 9, lines 13-15; Chan: “the devices 102-110 maintain respective locally stored blockchains at the devices 102-110. For example, the alarm system 104 locally stores the blockchain data 144 in the data store 126. The blockchain data 144 comprises a plurality of blocks 146a-146m.”)

Regarding Claim 5, the combination of Chan and Bryant teaches the limitations as described in claim 1, Chan further teaches wherein the validation network includes computing devices connected to the distributed devices via a public network. (See column 4, lines 60-65; Chan: “The system 100 includes a plurality of devices 102-110 that communicate over a network 112. In exemplary embodiments, the network 112 can be or include an ICS network, a SCADA network, a BAS network a local area network (LAN), a wide area network (WAN) such as the Internet, etc. Furthermore, while the network 112 is illustrated as being a single network it is to be understood that the network 112 as shown can represent any of a variety of connections between the devices 102-110.”)

Regarding Claim 6, the combination of Chan and Bryant teaches the limitations as described in claim 1, Chan further teaches wherein the validation network includes the distributed devices (see column 4, lines 60-62; Chan: “The system 100 includes a plurality of devices 102-110 that communicate over a network 112.” See column 15, lines 11-14; Chan: “the computing device 700 can be used in connection with performing a proof-of-work-based security protocol in a distributed system of IoT-enabled devices.”), and the distributed devices generate and distribute the new ledger entries. (see column 3, lines 23-31; Chan: “a device on the network maintains a blockchain that comprises a plurality of blocks, wherein each block is a hash of data comprising a challenge response from another device on the network. By way of example, responsive to determining that a challenge response is acceptable, the device that maintains the blockchain computes a value of a new block to be added to the chain, wherein the value is computed using a hash function based on the challenge response. The blockchain is therefore indicative of challenge responses received by the device that maintains the blockchain over a period of time from other devices on the network.”)

Regarding Claim 9, the combination of Chan and Bryant teaches the limitations as described in claim 1, Chan teaches further comprising the validation network generating the new ledger entries based on a predetermined proof-of-work and/or proof-of-stake process. (See column 4, linses 58-60; Chan: “With reference to FIG. 1, an exemplary system 100 of networked devices configured to perform a proof-of-work-based security protocol is illustrated”. See column 6, lines 25-30; Chan: “The locks system 102 transmits a challenge to the alarm system 104 by way of the network 112. The challenge is a proof-of-work challenge that requires the alarm system 104 to respond with a challenge response that indicates that the alarm system 104 has performed a computing task based upon the challenge.”)

Regarding claim 11, Chan teaches a building management system of a building, the building management system comprising: 
distributed devices positioned throughout the building performing automation functions of the building management system (see column 5, lines 2022; Chan: “The devices 102-110 depicted in FIG. 1 are configured to perform various functions relating to building automation”) and generating transaction information based on status changes or events occurring during normal operation of the distributed devices by compiling relevant data for the status changes or events with time and date information (see column 3, lines 23-26; Chan: “a device on the network maintains a blockchain that comprises a plurality of blocks, wherein each block is a hash of data comprising a challenge response from another device on the network.” See column 3; lines 45-52; Chan: “the incorporation of challenge/response data into a blockchain allows patterns of challenge/response behavior that may be relevant to network security to be analyzed over a long period of time (e.g., days, weeks, months, etc.) in order to identify patterns of network behavior that may be associated with subversion or degraded performance of network devices.” See column 7, lines 28-21; Chan: “the message can include or be based upon data in the challenge, a current state of the network (e.g., a timestamp), an identifier of the challenged device (e.g., the alarm system 104), etc.”) and 
translating the data into a predefined format associated with a transaction ledger (see column 13, lines 44-48; Chan: “the challenger device 302 computes the cryptographic function based upon a key and a message indicated in the challenge response 314, and identifies that the cryptographic function result has the predefined result characteristic. Responsive to verifying that the challenge response is an acceptable challenge response, at 316 the challenger device 302 transmits a new block 318 to the challenged device 304 and the third device 306 on the network, the new block 318 usable by the challenged device 304 and the third device 306 to update respective locally stored blockchains.”); and 
a validation network for receiving the transaction information, generating new ledger entries for the transaction ledger based on the transaction information, and distributing the new ledger entries a validation network receiving the transaction information (see column 4, lines 60-61; Chan: “The system 100 includes a plurality of devices 102-110 that communicate over a network 112.” See column 6, lines 25-30: “The locks system 102 transmits a challenge to the alarm system 104 by way of the network 112. The challenge is a proof-of-work challenge that requires the alarm system 104 to respond with a challenge response that indicates that the alarm system 104 has performed a computing task based upon the challenge.”), generating new ledger entries for the transaction ledger based on the transaction information, and distributing the new ledger entries (see column 9, lines 22-25; Chan: “the devices 102-110 update respective locally stored blockchains based upon blocks generated by other devices 102-110 on the network 112.” See column 9, lines 5-12; Chan: “when the locks system 102 receives an acceptable challenge response to a challenge issued by its challenge component 128, the locks system 102 adds a new block to its blockchain 140. Continuing the example, when the alarm system 104 receives an acceptable challenge response to a challenge issued by its challenge component 134, the verification component 136 adds a new block to the blockchain 144.”), 
wherein the distributed devices perform the automation functions of the building management system based on the transaction ledger by accessing transaction information stored on the transaction ledger and performing the building automation functions based on the accessed transaction information via building management elements of the distributed devices (see column 5; lines 9-12; Chan: “As depicted in the exemplary system 100 of FIG. 1, the devices 102-110 include IoT-enabled devices in a home automation system such as a locks system 102, an alarm system 104, security cameras 106, 108, and a thermostat 110.” See column 5, lines 21-22; Chan: “The devices 102-110 depicted in FIG. 1 are configured to perform various functions relating to building automation.” See column 9, lines 65-67; Chan: “the technologies described herein are suited for substantially any device that can perform computing operations and communicate over a network”. See column 6, lines 38-41; Chan: “The locks system 102 performs one or more computing operations based upon determining whether the challenge response is an acceptable response to the challenge. By way of example, and not limitation, upon determining that the challenge response is not an acceptable response to the challenge, the locks system 102 can output an indication that the alarm system 104 has been subverted by an attack.”), and the transaction information generated by the distributed devices and stored on the transaction ledger (see column 6, lines 6-13; Chan: “The challenge components 128, 134 transmit challenges to the devices 102-110 in the network 112. The response components 132, 138 generate responses to challenges received from the devices 102-110 and transmit a response to the device that originated the challenge. The verification components 130, 136 determine whether received challenge responses are acceptable responses to the challenges.” See column 3, lines 23-26; Chan: “a device on the network maintains a blockchain that comprises a plurality of blocks, wherein each block is a hash of data comprising a challenge response from another device on the network.”) 
However, it does not explicitly teach
… includes temperature setpoints for areas of the building.
Bryant from the same or similar field of endeavor teaches: … includes temperature setpoints for areas of the building. (see [0071]; Bryant: "The transaction may include data relating to the detected home event." See [0077]; Bryant: "Example smart vehicle events include: ... a temperature reading obtained by a temperature gauge; a desired temperature setpoint (e.g., entered by a person) detected via a temperature control system; etc." See [0069]; Bryant: "the nodes 102-106 may reach consensus and may add the transaction to the distributed ledger 114 by each adding the transaction to a local copy of a block stored on a local copy of the distributed ledger 114.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chan to include Bryant's features of including temperature setpoints for areas of the building. Doing so would track smart home data to monitor and control devices and appliances within a home. (Bryant, [0064] and [0073])

Regarding Claim 12, the limitations in this claim is taught by the combination of Chan and Bryant as discussed connection with claim 2.

Regarding Claim 13, the limitations in this claim is taught by the combination of Chan and Bryant as discussed connection with claim 3.

Regarding Claim 15, the limitations in this claim is taught by the combination of Chan and Bryant as discussed connection with claim 5.

Regarding Claim 16, the limitations in this claim is taught by the combination of Chan and Bryant as discussed connection with claim 6.

Regarding Claim 19, the limitations in this claim is taught by the combination of Chan and Bryant as discussed connection with claim 9.

Regarding Claim 24, the combination of Chan and Bryant teaches the limitations as described in claim 1, Chan teaches wherein the building management elements of the distributed devices include sensors, actuators, and/or user interface elements (see column 7, lines 40-44; Chan: “These devices can include devices such as the devices 102-110 referenced above with respect to FIG. 1, devices 206-210 references below with respect to FIG. 2, BAS devices, sensors, RFID tags, wearable devices, etc.”).

Regarding Claim 28, the combination of Chan and Bryant teaches the limitations as described in claim 1, Chan teaches wherein the building management system is a building automation system (see column 5; lines 9-12; Chan: “As depicted in the exemplary system 100 of FIG. 1, the devices 102-110 include IoT-enabled devices in a home automation system such as a locks system 102, an alarm system 104, security cameras 106, 108, and a thermostat 110.”), and the transaction information generated by the distributed devices and stored on the transaction ledger includes information about whether areas of the building are being heated or cooled (See column 5, lines 21-22; Chan: “The devices 102-110 depicted in FIG. 1 are configured to perform various functions relating to building automation.” See column 9, lines 65-67; Chan: “the technologies described herein are suited for substantially any device that can perform computing operations and communicate over a network”. See column 6, lines 38-41; Chan: “The locks system 102 performs one or more computing operations based upon determining whether the challenge response is an acceptable response to the challenge.” See column 5, lines 23-29; Chan: “The devices 102-110 are configured to be able to perform various computational operations to facilitate performance of their various functions. For example, the thermostat 110 can be configured to perform computational operations in connection with controlling a heating and cooling system (not shown) in order to maintain a desired temperature in a room.”), instructions from building automation controllers and thermostats to other distributed devices (See column 5, lines 23-29; Chan: “the thermostat 110 can be configured to perform computational operations in connection with controlling a heating and cooling system (not shown) in order to maintain a desired temperature in a room”), and 
However, it does not explicitly teach … temperature setpoints for areas of the building.
Bryant from the same or similar field of endeavor teaches: … temperature setpoints for areas of the building. (see [0071]; Bryant: "The transaction may include data relating to the detected home event." See [0077]; Bryant: "Example smart vehicle events include: ... a temperature reading obtained by a temperature gauge; a desired temperature setpoint (e.g., entered by a person) detected via a temperature control system; etc." See [0069]; Bryant: "the nodes 102-106 may reach consensus and may add the transaction to the distributed ledger 114 by each adding the transaction to a local copy of a block stored on a local copy of the distributed ledger 114.")
The same motivation to combine Chan and Bryant set forth for Claim 1 equally applies to Claim 28.

Regarding Claim 35, the combination of Chan and Bryant teaches the limitations as described in claim 1, Chan teaches further wherein the transaction information accessed by the distributed devices includes transactions from a certain time period See column 3; lines 45-52; Chan: “the incorporation of challenge/response data into a blockchain allows patterns of challenge/response behavior that may be relevant to network security to be analyzed over a long period of time (e.g., days, weeks, months, etc.) in order to identify patterns of network behavior that may be associated with subversion or degraded performance of network devices.”), instructions intended for the distributed devices accessing the transaction information (See column 6, lines 38-41; Chan: “The locks system 102 performs one or more computing operations based upon determining whether the challenge response is an acceptable response to the challenge. By way of example, and not limitation, upon determining that the challenge response is not an acceptable response to the challenge, the locks system 102 can output an indication that the alarm system 104 has been subverted by an attack.”), and/or configuration information (see column 7, lines 58-63; Chan: “The response component 138 encrypts the message using the key according to the cryptographic function agreed upon in advance by the locks system 102 and the alarm system 104 (e.g., according to configuration data stored at the locks system 102 and the alarm system 104) to compute the cryptographic function result.”).

Claim(s) 4, 8, 14, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Bryant in view of Orsini et al. (US 2017/0103468 A1 hereinafter Orsini).
Regarding Claim 4, the combination of Chan and Bryant teaches the limitations as described in claim 3; however, it does not explicitly teach further comprising the nodes of the validation network determining an authoritative version of the transaction ledger based on predetermined consensus criteria.
Orsini from the same or similar field of endeavor teaches further comprising the nodes of the validation network (see [0030]; Orisini teaches a TAG network is a distributed computing network that includes one or more decentralized TransActive Grid elements (TAGe) that operate as nodes. Therefore, it corresponds to ‘comprising nodes of the validation network’) determining an authoritative version of the transaction ledger based on predetermined consensus criteria (see [0030]; Orsini teaches TAG network can function as a consensus system. See Fig. 4 and [0058]-[0063]; Orsini teaches smart grid contracts 404 perform or direct computation to determine whether and how a transaction shall be executed based on the settlement criteria (consensus criteria) received and logic model specified. Since the TAG elements (nodes of the validation network) can use smart grid contract to determine whether and how a transaction shall be executed based on the settlement criteria (consensus criteria) received, it corresponds to ‘the nodes of the validation network determining an authoritative version of the transaction ledger based on predetermined consensus criteria’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chan and Bryant to include Orsini’s features of the nodes of the validation network determining an authoritative version of the transaction ledger based on predetermined consensus criteria. Doing so would securely operate devices without the risk of interference from actors or forces outside the network and reduce the costs associated with developing, testing, and maintaining a computer program or application. (Orsini, [0007])

Regarding Claim 8, the combination of Chan and Bryant teaches the limitations as described in claim 1; however, it does not explicitly teach further comprising the validation network validating the transaction information based on the transaction ledger.
Orsini from the same or similar field of endeavor teaches further comprising the validation network validating the transaction information based on the transaction ledger (see [0096] and [0030]; Orsini teaches the process 600 may be performed on a (validation) network. Fig. 6 and [0098]; Orsini teaches the process 600 validates 604 a current state of a public ledger; For example, the process 600 may validate the current state of a blockchain public ledger to verify that each settlement information received from each node is consistent with the information in the public ledger. Therefore, the (validation) network can validate the settlement information (transaction information) based on the public ledger (transaction ledger)).
The same motivation to combine Chan, Bryant, and Orsini set forth for Claim 4 equally applies to Claim 8.

Regarding Claim 14, the limitations in this claim is taught by the combination of Chan, Bryant, and Orsini as discussed connection with claim 4.

Regarding Claim 18, the limitations in this claim is taught by the combination of Chan, Bryant, and Orsini as discussed connection with claim 8.

Regarding Claim 25, the combination of Chan and Bryant teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the validation network includes a publicly accessible distributed ledger.
Orsini from the same or similar field of endeavor teaches wherein the validation network includes a publicly accessible distributed ledger (see [0037]; Orsini: “Such data can allow for the automated transaction and registry (also known as public ledger)”).
The same motivation to combine Chan, Bryant, and Orsini set forth for Claim 4 equally applies to Claim 25.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Bryant in view of Maitland et al. (US 2019/0287146 A1 hereinafter Maitland).
Regarding Claim 7, the combination of Chan and Bryant teaches the limitations as described in claim 1; however, it does not explicitly teach further comprising the validation network validating the transaction information based on encrypted identification information included in the transaction information for the distributed devices that generated the transaction information.
Maitland from the same or similar field of endeavor teaches further comprising the validation network validating the transaction information based on encrypted identification information included in the transaction information for the distributed devices that generated the transaction information (see [0108]-[0109]; Maitland teaches the license ledger 602 may be a virtual network function in a NFV-based network that may only be used to ensure the validity of the license transactions. Therefore, the license ledger 602 can be in a validation network to ensure the validity of the license transactions. See [0112]; Maitland teaches all transactions over this link may include an encrypted user identifier, which the license ledger 602 (validation network) may use to validate the request, ensuring privacy between vendors (and possibly multiple operators, etc. Therefore, the license ledger 602 (validation network) can validate the transactions based on encrypted user identifier (encrypted identification information) that includes in the transaction information for the distributed devices (vendors) that generated the transaction information).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of Chan and Bryant with the above teachings of Maitland to use encrypted user identifier to validate the transaction information to unalterably store the information associated with the one or more usage transactions utilizing blockchain technology to provide a trusted source for real - time usage data. (Maitland, paragraphs [0005] and [0112])

Regarding Claim 17, the limitations in this claim is taught by the combination of Chan, Bryant, and Maitland as discussed connection with claim 7.

Claims 22, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Bryant in view of Orsini and further in view of Biyani et al. (US 2019/0036906 A1 –hereinafter Biyani).
Regarding Claim 22, the combination of Chan and Bryant teaches the limitations as described in claim 1, Chan teaches wherein the transaction information generated by the distributed devices and stored on the transaction ledger includes status information (see column 3, lines 23-26; Chan: “a device on the network maintains a blockchain that comprises a plurality of blocks, wherein each block is a hash of data comprising a challenge response from another device on the network.” See column 3; lines 45-52; Chan: “the incorporation of challenge/response data into a blockchain allows patterns of challenge/response behavior that may be relevant to network security to be analyzed over a long period of time (e.g., days, weeks, months, etc.) in order to identify patterns of network behavior that may be associated with subversion or degraded performance of network devices.” See column 7, lines 28-21; Chan: “the message can include or be based upon data in the challenge, a current state of the network (e.g., a timestamp), an identifier of the challenged device (e.g., the alarm system 104), etc.”) 
However, Chan does not explicitly teach including status changes related to building management events, historical status and event information, authorization information including information about which devices are authorized to store and retrieve the transaction information or perform particular building management functions, configuration information, and/or instructions for the distributed devices.
Bryant from the same or similar field of endeavor teaches including status changes related to building management events, historical status and event information (see [0051]; Bryant: “one or more transactions 202 or events may relate to: smart contracts, loss history and loss history reports, insurance claims, vehicle sensor data, medical records, and/or insurance records.” See [0071]; Bryant: “fter the blockchain has been updated, each of the nodes 102, 104, and 106 may access and review the transaction including the information relating to the home event.”), 
The same motivation to combine Chan and Bryant set forth for Claim 1 equally applies to Claim 22.
However, it does not explicitly teach authorization information including information about which devices are authorized to store and retrieve the transaction information or perform particular building management functions, configuration information, and/or instructions for the distributed devices.
Biyani from the same or similar field of endeavor teaches authorization information including information about which devices are authorized to store and retrieve the transaction information or perform particular building management functions, configuration information, and/or instructions for the distributed devices (see [0050]; Biyani: “The provision service 152 enables functionality including authentication 152-1 of users, authorization 152-2 of devices, commission 152-3 of devices and stores at least one attribute 152-4 generated for the IOT devices 102.” See [0078]; Biyani: “This access right setting is stored in all of the device chain 654 of the blockchain network, and is also shared among all nodes, gateways, and devices. Access and control of users and devices, and transaction authority, are recorded securely in the blockchain”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chan and Bryant to include Biyani’s features of authorization information including information about which devices are authorized to store and retrieve the transaction information or perform particular building management functions, configuration information, and/or instructions for the distributed devices. Doing so would enable secure access to the IOT devices with improved authentication & identity, authorization, privacy, confidentiality and integrity. (Biyani, [0097])

Regarding Claim 27, the combination of Chan and Bryant teaches the limitations as described in claim 1, Bryant teaches wherein the transaction ledger includes a log of building management events and historical configuration information (see [0051]; Bryant: “One or more transactions 202 or events may relate to: smart contracts, loss history and loss history reports, insurance claims, vehicle sensor data, medical records, and/or insurance records.), 
	The same motivation to combine Chan and Bryant set forth for Claim 1 equally applies to Claim 27.
However, it does not explicitly teach which are permanently added to the ledger in real time and can be accessed by the distributed devices, technicians, and/or security personnel.
Biyani from the same or similar field of endeavor teaches
which are permanently added to the ledger in real time (see [0059]; Biyani: “The smart contract 164 may be stored in the user chain 165 temporarily and then permanently stored in the distributed ledger 124.” See [0074]; Biyani: “The proposed Multi-chain schema provides real-time data transactions with the device chain for trusting devices and with every device connected to corresponding event chain.”) and can be accessed by the distributed devices, technicians, and/or security personnel (see [0078]; Biyani: “The user on the device chain 654 must be able to access the IOT devices 102 according to clear access rights rules to control the IOT devices 102.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chan and Bryant to include Biyani’s features of being permanently added to the ledger in real time and can be accessed by the distributed devices, technicians, and/or security personnel. Doing so would enable secure access to the IOT devices with improved authentication & identity, authorization, privacy, confidentiality and integrity. (Biyani, [0097])

Regarding Claim 32, the combination of Chan, Bryant, and Orsini teaches the limitations as described in claim 8, Chan teaches further wherein each of the ledger entries of the transaction ledger includes a timestamp (see column 7, lines 29-30; Chan: “the message can include or be based upon data in the challenge, a current state of the network (e.g., a timestamp).”) 
However, it does not explicitly teach indicating date and time information associated with the transaction, transaction data, and a signature, which is generated upon validation of the transaction data.
Biyani from the same or similar field of endeavor teaches
indicating date and time information associated with the transaction, transaction data, and a signature (see [0009]; Biyani: “The instructions cause the processor to update the event chain upon verifying the received event data using time stamp, the previous token and the current token of the at least one encrypted block.” See [0063]; Biyani: “The communication service 154-2 performs timestamping on the transactions 162 sent by the applications A1 and A2.” See [0090]; Biyani: “he encrypted block 608 comprises a unique device identification (ID), previous token, current token, time stamp, and event data. In one embodiment, the contract event manager (CEM) 118 executes the smart contract 164 to verify the device signature and identify information that transmitted the at least one encrypted block 608.”), which is generated upon validation of the transaction data (see [0043]; Biyani: “ The present disclosure also enables permissioned access to permanent time-stamped event records, keyless, peer-based authentication thereby reducing cloud traffic and eliminating certificate management overhead with mechanisms to facilitate, verify and enforce permission to access devices.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chan, Bryant, and Orsini to include Biyani’s features of indicating date and time information associated with the transaction, transaction data, and a signature, which is generated upon validation of the transaction data. Doing so would enable secure access to the IOT devices with improved authentication & identity, authorization, privacy, confidentiality and integrity. (Biyani, [0097])

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Bryant in view of Ouellette (US20170195336A1 –hereinafter Ouellette).
Regarding Claim 26, the combination of Chan and Bryant teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the validation network is privately administered, with access restricted to only authorized validation nodes and distributed devices. 
Ouellette from the same or similar field of endeavor teaches wherein the validation network is privately administered (see [0026]; Ouellette: “In general, the access control systems encompass logical and physical forms of access within each of the associated organizations 50-1, 50-2, 50-n as part of their larger security systems. One or more access controllers 152 will often administrate the systems.” See [0006]; Ouellette: ”This invention proposes to address both the data privacy and trust issues allowing a non-authoritative identity source in a distributed environment to be used for all identity purposes through the ability to broker the identity and attributes of the identity across any number of physical or logical credentials.”), with access restricted to only authorized validation nodes and distributed devices (see [0026]; Ouellette: “Access control readers 158 are often located near doors or other portals to read credential information from keycards or mobile computing devices (smart phones)”. In other cases, badging cameras 156 are used to gather information from the users. This credential information is passed to the access controller 152. If the credentials are found to be valid, then the door controller, for example, might be signaled to enable the keycard user/owner to enter a secured area. See [0002]; Ouellette: “If the users are authorized to enter the restricted areas, then the access control readers allow access to the restricted areas by unlocking locked doors, signaling that doors should be unlocked, or not generating alarm upon user entry, for example.” See [0010]; Ouellette: “The identity source can be non-authoritative system that is utilized by different organizations such as multiple companies and/or governmental entities. It is preferably distributed over multiple nodes. Specifically, the identity attributes may be stored in block chain.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chan and Bryant to include Ouellette’s features of the validation network is privately administered, with access restricted to only authorized validation nodes and distributed devices. Doing so would address both the data privacy and trust issues allowing a non-authoritative identity source in a distributed environment to be used for all identity purposes through the ability to broker the identity and attributes of the identity across any number of physical or logical credentials and across different organizations in order to improve a credentialing system such as might be used in a security system. (Ouellette, Abstract and [0008])

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Bryant in view of Ashok et al. (WO 2019216942 A1 –hereinafter Ashok).
Regarding Claim 29, the combination of Chan and Bryant teaches the limitations as described in claim 1, Chan teaches wherein the building management system is an access control system (see column 1, lines 65-67 and column 2, lines 1-3; Chan: “the network can be or include an ICS network, a SCADA network, a BAS network, a local area network (LAN), a wide area network (WAN) such as the Internet, etc. In some embodiments, some of the devices can be considered to be “trusted” whereas other devices may be considered to be “untrusted.””), and the transaction information generated by the distributed devices and stored on the transaction ledger includes information (see column 6, lines 6-13; Chan: “The challenge components 128, 134 transmit challenges to the devices 102-110 in the network 112. The response components 132, 138 generate responses to challenges received from the devices 102-110 and transmit a response to the device that originated the challenge. The verification components 130, 136 determine whether received challenge responses are acceptable responses to the challenges.” See column 3, lines 23-26; Chan: “a device on the network maintains a blockchain that comprises a plurality of blocks, wherein each block is a hash of data comprising a challenge response from another device on the network.”) 
However, it does not explicitly teach includes information about whether access points are locked or unlocked, access control events indicating identification information and access point information for each time an access point is engaged with by an occupant and whether access was granted or denied, instructions sent from access control system controllers to other distributed devices, and user authorization information indicating which occupants are authorized to access different areas of the building and which identification badges are associated with the occupants.
Ashok from the same or similar field of endeavor teaches includes information about whether access points are locked or unlocked (see [0167]; Ashok: “The controller 506 can lock access to the zone (e.g., lock a door).” See [0013]; Ashok: “the controller can unlock a remotely controlled lock to allow access to the first zone.”), access control events indicating identification information and access point information for each time an access point is engaged with by an occupant and whether access was granted or denied (see [0193]; Ashok: “The process 1300 can include applying a rule or policy to tag meeting rooms like video conferencing rooms or board rooms as access restricted rooms and allow controlled access based on an access control system (e.g., security' system 438). For example, if an employee wants to book a special room, then a request may be sent to an approver, and once approved, then a confirmation may be sent to the user booking the room that grants access to the room as per the timings chosen by user.”), instructions sent from access control system controllers to other distributed devices, and user authorization information indicating which occupants are authorized to access different areas of the building and which identification badges are associated with the occupants. (see [0013]; Ashok: “the controller can receive, from the user device, a list of identifiers authorized to access the first zone during a time interval based on the date field and the time field provided the at least one data structure. The controller can receive, from an access control panel at the first zone, an identifier responsive to a badge swipe at the access control panel during the time interval. The controller can determine the identifier matches the list of identifiers. Responsive to the determination, the controller can unlock a remotely controlled lock to allow access to the first zone.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chan and Bryant to include Ashok’s features of information about whether access points are locked or unlocked, access control events indicating identification information and access point information for each time an access point is engaged with by an occupant and whether access was granted or denied, instructions sent from access control system controllers to other distributed devices, and user authorization information indicating which occupants are authorized to access different areas of the building and which identification badges are associated with the occupants. Doing so would provide schedule based zone access to building management system in order to improve efficiently reserve such sections a manner that conserves resource or device utilization. (Ashok, [0002] and [0005])

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Bryant in view of Dey et al. (US 20170018167 A1 –hereinafter Dey).
Regarding Claim 30, the combination of Chan and Bryant teaches the limitations as described in claim 1, Chan teaches wherein the building management system is a security system (see column 1, lines 61-62; Chan: “”Various technologies pertaining to proof-of-work-based security in systems of networked computing devices”.), and the transaction information generated by the distributed devices and stored on the transaction ledger includes information (see column 6, lines 6-13; Chan: “The challenge components 128, 134 transmit challenges to the devices 102-110 in the network 112. The response components 132, 138 generate responses to challenges received from the devices 102-110 and transmit a response to the device that originated the challenge. The verification components 130, 136 determine whether received challenge responses are acceptable responses to the challenges.” See column 3, lines 23-26; Chan: “a device on the network maintains a blockchain that comprises a plurality of blocks, wherein each block is a hash of data comprising a challenge response from another device on the network.”)
However, it does not explicitly teach includes information about whether the security system is armed or unarmed, security events indicating when intrusion was detected, instructions sent from security system controllers to other distributed devices, and schedule information indicating when the security system should be armed or unarmed.
Dey from the same or similar field of endeavor teaches includes information about whether the security system is armed or unarmed (see [0044]; Dey: “there may be two security states of the security system of the smart home environment. There are two security states: (1) a security arm state; and (2) a security alarm state. The security arm state (e.g., security arm state 222 of the security arm injector 220) may have two values: armed and unarmed. In implementations of the disclosed subject matter, “unarmed” means that the security system 200 of the smart home environment may not be monitoring the home for security events and/or breaches. “Armed” means that the security system 200 of the smart home environment is monitoring the home for security breaches at some level.”), security events indicating when intrusion was detected, instructions sent from security system controllers to other distributed devices (see [0048]; Dey: “The intrusion configuration 232 for the security system 200 may look like Table 1 below, where the rows are the devices and the column is the intrusion configuration for the device. In some implementations, the sensor itself need not know the intrusion configuration state it is in. That is, in some implementations, only the controller and/or the intrusion configuration injector 230 of the security system 200 needs to know what the intrusion configuration is. The sensors may provide data and/or events to the controller, and the controller makes a determination according to the received data and/or events.” See [0175]; Dey: “the alarm device 76 can be armed or disarmed by the controller 73 according to geo-location data from the sensors 71, 72 and/or the device 75”), and schedule information indicating when the security system should be armed or unarmed. (see [0109]; Dey: “The security system may perform this computation on any schedule (e.g., every hour, every day, once a week, once a month, or the like).” See [0164]; Dey: “The security system disclosed herein includes an alarm device, such as the alarm device 76 illustrated in FIG. 7B and discussed above, which can be armed or disarmed by the controller 73 according to the determination as to whether the at least one user is occupying the home or building, and/or within the predetermined area”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chan and Bryant to include Dey’s features of information about whether the security system is armed or unarmed, security events indicating when intrusion was detected, instructions sent from security system controllers to other distributed devices, and schedule information indicating when the security system should be armed or unarmed. Doing so would increase the accuracy of the determination when there is an actual intrusion to the home and minimize the number of false alarms. (Dey, [0002]-[0003])

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Bryant in view of Orsini and further in view of Haque (US 2019/0020648A1 –hereinafter Haque)
Regarding Claim 31, the combination of Chan, Bryant, and Orsini teaches the limitations as described in claim 8; however, it does not explicitly teach comprising the transaction ledger including a ledger entry with transaction data indicating a predetermined set of devices authorized to post to the transaction ledger and the validation network validating the transaction information from the distributed devices by confirming, based on the transaction ledger, that the distributed devices that generated the transaction information were authorized to post to the transaction ledger.
Haque from the same or similar field of endeavor teaches comprising the transaction ledger including a ledger entry with transaction data indicating a predetermined set of devices authorized to post to the transaction ledger and the validation network validating the transaction information from the distributed devices by confirming, based on the transaction ledger, that the distributed devices that generated the transaction information were authorized to post to the transaction ledger. (see [0004]; Haque: “Access to the network device may be granted to the user device based on an entry of a distributed database. The entry may comprise the address of the user device. An entry of the distributed database may be generated indicating that access to the network device is granted to the user device.” See [0036]; Haque: “Each block 310, 320, 330 may comprise a distributed database entry. The distributed database entry may comprise data associated with one or more devices, such as data identifying the devices. ” See [0092]; Haque: “The distributed database entry may comprise a block, such as a block of a blockchain or a transaction. Based on the distributed database entry comprising the address, it may be determined that the second device comprises a device associated with the first device. It may be determined that the second device and the first device are associated with a common entity. It may be determined that the second device comprises a device authorized to access the first device or another device”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chan, Bryant, and Orsini to include Haque’s features of the transaction ledger including a ledger entry with transaction data indicating a predetermined set of devices authorized to post to the transaction ledger and the validation network validating the transaction information from the distributed devices by confirming, based on the transaction ledger, that the distributed devices that generated the transaction information were authorized to post to the transaction ledger. Doing so would improve trusted peer-to-peer communication between associated devices and reduce costs and misaligned device association data during transfer or storage. (Haque, [0001] and [0003])

Regarding Claim 33, the combination of Chan, Bryant, and Orsini teaches the limitations as described in claim 4; however, it does not explicitly teach wherein the predetermined consensus criteria includes a scoring process for determining a longest chain among new blockchains.
Haque from the same or similar field of endeavor teaches wherein the predetermined consensus criteria includes a scoring process for determining a longest chain among new blockchains. (see [0025]; Haque: “Once the operation is performed to add a new block 130 d to the chain 120, the nodes 110 may communicate the new block 130 d to the network 100. The nodes 110 may express their acceptance of the new block 130 d to the chain 120 by working off the block 130 d when performing the operation to add a subsequent block to the chain 120. If more than one version of the chain 120 exists, the nodes 110 may attempt to work off the longest chain 120. The longest chain 120 may be determined by an algorithm for scoring the chain 120. For example, a chain 120 may be assigned a score based on the computational work required to create the chain 120. A node 110 may communicate the longest chain 120 that the node 100 has observed to the network 100, such as with a gossip protocol.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chan, Bryant, and Orsini to include Haque’s features of a scoring process for determining a longest chain among new blockchains. Doing so would improve trusted peer-to-peer communication between associated devices and reduce costs and misaligned device association data during transfer or storage. (Haque, [0001] and [0003])

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Bryant in view of Orsini further in view of Coburn et al. (US 20180197172 A1 –hereinafter Coburn).
Regarding Claim 34, the combination of Chan, Bryant, and Orsini teaches the limitations as described in claim 4; Chan discloses further comprising (see column 9, lines 13-14; Chan: “the locks system 102 and the alarm system 104 maintain their own local copies of a jointly maintained blockchain.”) 
However, it does not explicitly teach further comprising the validation network evaluating and scoring versions of …the transaction ledger with respect to each other to determine the authoritative version of the transaction ledger and selecting the authoritative version of the transaction ledger, resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network.
Coburn from the same or similar field of endeavor teaches further comprising the validation network evaluating and scoring versions of … the transaction ledger with respect to each other to determine the authoritative version of the transaction ledger (see [0051]; Coburn: “Versions of history of the blockchain with the highest score can be chosen over versions of the history of the blockchain with lower scores. The lower scored versions of the history might not be selected for inclusion in the blockchain. These versions that are not selected for inclusion are called orphan blocks. Decisions about which histories of the blockchain score the highest are determined by peers in the distributed digital ledger.”) and selecting the authoritative version of the transaction ledger (see [0052]; Coburn: “Updates to the blockchain are distributed across the peers. A peer can receive a version of the history of the blockchain with a higher score.”), resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network (see [0067]; Coburn: “Each node, having evaluated and verified the history of its copy of the blockchain, forms a score for a request for a new transaction. The nodes collaborate to form a consensus on whether or not to allow the transaction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chan, Bryant, and Orsini to include Coburn’s features of the validation network evaluating and scoring versions of the local copies of the transaction ledger with respect to each other to determine the authoritative version of the transaction ledger and selecting the authoritative version of the transaction ledger, resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network. Doing so would integrate blockchain technology into the application infracture to provide for secure transactions. (Coburn, [0067])

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Bryant in view of in view of Orsini in view of Haque in view of Coburn in view of Maitland.
Regarding Claim 36, the combination of Chan and Bryant teaches the limitations as described in claim 1, Chan teaches further comprising nodes of the validation network storing local copies of the transaction ledger (see column 9, lines 13-15; Chan: “the devices 102-110 maintain respective locally stored blockchains at the devices 102-110. For example, the alarm system 104 locally stores the blockchain data 144 in the data store 126. The blockchain data 144 comprises a plurality of blocks 146a-146m.”) and (see column 9, lines 13-15; Chan: “the locks system 102 and the alarm system 104 maintain their own local copies of a jointly maintained blockchain.”) 
Howerver, it does not explicitly teach:
…determining an authoritative version of the transaction ledger based on predetermined consensus criteria, wherein the predetermined consensus criteria includes a scoring process for determining a longest chain among new blockchains, and the validation network evaluates and scores versions of… the transaction ledger with respect to each other to determine the authoritative version of the transaction ledger and selects the authoritative version of the transaction ledger, resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network, and the validation network validates the transaction information based on the transaction ledger and encrypted identification information included in the transaction information for the distributed devices that generated the transaction information, the transaction ledger including a ledger entry with transaction data indicating a predetermined set of devices authorized to post to the transaction ledger and the validation network validating the transaction information from the distributed devices by confirming, based on the transaction ledger, that the distributed devices that generated the transaction information were authorized to post to the transaction ledger.
Orsini from the same or similar field of endeavor teaches: ... determining an authoritative version of the transaction ledger based on predetermined consensus criteria (see [0030]; Orsini teaches TAG network can function as a consensus system. See Fig. 4 and [0058]-[0063]; Orsini teaches smart grid contracts 404 perform or direct computation to determine whether and how a transaction shall be executed based on the settlement criteria (consensus criteria) received and logic model specified. Since the TAG elements (nodes of the validation network) can use smart grid contract to determine whether and how a transaction shall be executed based on the settlement criteria (consensus criteria) received, it corresponds to 'the nodes of the validation network determining an authoritative version of the transaction ledger based on predetermined consensus criteria'), wherein the predetermined consensus criteria includes a scoring process for determining a longest chain among new blockchains, and the validation network evaluates and scores versions of… the transaction ledger with respect to each other to determine the authoritative version of the transaction ledger and selects the authoritative version of the transaction ledger, resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network, and the validation network validates the transaction information based on the transaction ledger and encrypted identification information included in the transaction information for the distributed devices that generated the transaction information, the transaction ledger including a ledger entry with transaction data indicating a predetermined set of devices authorized to post to the transaction ledger and the validation network validating the transaction information from the distributed devices by confirming, based on the transaction ledger, that the distributed devices that generated the transaction information were authorized to post to the transaction ledger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chan and Bryant to include Orsini's features of the nodes of the validation network determining an authoritative version of the transaction ledger based on predetermined consensus criteria. Doing so would securely operate devices without the risk of interference from actors or forces outside the network and reduce the costs associated with developing, testing, and maintaining a computer program or application. (Orsini, [0007])
However, it does not explicitly teach:
wherein the predetermined consensus criteria includes a scoring process for determining a longest chain among new blockchains, and the validation network evaluates and scores versions of… the transaction ledger with respect to each other to determine the authoritative version of the transaction ledger and selects the authoritative version of the transaction ledger, resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network, and the validation network validates the transaction information based on the transaction ledger and encrypted identification information included in the transaction information for the distributed devices that generated the transaction information, the transaction ledger including a ledger entry with transaction data indicating a predetermined set of devices authorized to post to the transaction ledger and the validation network validating the transaction information from the distributed devices by confirming, based on the transaction ledger, that the distributed devices that generated the transaction information were authorized to post to the transaction ledger.
Haque from the same or similar field of endeavor teaches:
wherein the predetermined consensus criteria includes a scoring process for determining a longest chain among new blockchains (see [0025]; Haque: "Once the operation is performed to add a new block 130 d to the chain 120, the nodes 110 may communicate the new block 130 d to the network 100. The nodes 110 may express their acceptance of the new block 130 d to the chain 120 by working off the block 130 d when performing the operation to add a subsequent block to the chain 120. If more than one version of the chain 120 exists, the nodes 110 may attempt to work off the longest chain 120. The longest chain 120 may be determined by an algorithm for scoring the chain 120. For example, a chain 120 may be assigned a score based on the computational work required to create the chain 120. A node 110 may communicate the longest chain 120 that the node 100 has observed to the network 100, such as with a gossip protocol."), and (see [0004]; Haque: "Access to the network device may be granted to the user device based on an entry of a distributed database. The entry may comprise the address of the user device. An entry of the distributed database may be generated indicating that access to the network device is granted to the user device." See [0036]; Haque: "Each block 310, 320, 330 may comprise a distributed database entry. The distributed database entry may comprise data associated with one or more devices, such as data identifying the devices." See [0092]; Haque: "The distributed database entry may comprise a block, such as a block of a blockchain or a transaction. Based on the distributed database entry comprising the address, it may be determined that the second device comprises a device associated with the first device. It may be determined that the second device and the first device are associated with a common entity. It may be determined that the second device comprises a device authorized to access the first device or another device")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chan, Bryant, and Orsini to include Haque's features of a scoring process for determining a longest chain among new blockchains. Doing so would improve trusted peer-to-peer communication between associated devices and reduce costs and misaligned device association data during transfer or storage. (Haque, [0001] and [0003])
However, it does not explicitly teach:
... the validation network evaluates and scores versions of the ... transaction ledger with respect to each other to determine the authoritative version of the transaction ledger and selects the authoritative version of the transaction ledger, resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network, and the validation network validates the transaction information based on the transaction ledger and encrypted identification information included in the transaction information for the distributed devices that generated the transaction information,
Coburn from the same or similar field of endeavor teaches:
... the validation network evaluates and scores versions of the ... transaction ledger with respect to each other to determine the authoritative version of the transaction ledger (see [0051]; Coburn: "Versions of history of the blockchain with the highest score can be chosen over versions of the history of the blockchain with lower scores. The lower scored versions of the history might not be selected for inclusion in the blockchain. These versions that are not selected for inclusion are called orphan blocks. Decisions about which histories of the blockchain score the highest are determined by peers in the distributed digital ledger.") and selects the authoritative version of the transaction ledger (see [0052]; Coburn: "Updates to the blockchain are distributed across the peers. A peer can receive a version of the history of the blockchain with a higher score."), resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network (see [0067]; Coburn: "Each node, having evaluated and verified the history of its copy of the blockchain, forms a score for a request for a new transaction. The nodes collaborate to form a consensus on whether or not to allow the transaction."), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chan, Bryant, Orsini, and Haque to include Coburn's features of the validation network evaluating and scoring versions of the local copies of the transaction ledger with respect to each other to determine the authoritative version of the transaction ledger and selecting the authoritative version of the transaction ledger, resulting in widespread adoption of the authoritative version of the transaction ledger across the validation network. Doing so would integrate blockchain technology into the application infrastructure to provide for secure transactions. (Coburn, [0067])
However, it does not explicitly teach: ... the validation network validates the transaction information based on the transaction ledger and encrypted identification information included in the transaction information for thedistributed devices that generated the transaction information,
Maitland from the same or similar field of endeavor teaches
... the validation network validates the transaction information based on the transaction ledger and encrypted identification information included in the transaction information for the distributed devices that generated the transaction information, (see [0108]-[0109]; Maitland teaches the license ledger 602 may be a virtual network function in a NFV-based network that may only be used to ensure the validity of the license transactions. Therefore, the license ledger 602 can be in a validation network to ensure the validity of the license transactions. See [0112]; Maitland teaches all transactions over this link may include an encrypted user identifier, which the license ledger 602 (validation network) may use to validate the request, ensuring privacy between vendors (and possibly multiple operators, etc. Therefore, the license ledger 602 (validation network) can validate the transactions based on encrypted user identifier (encrypted identification information) that includes in the transaction information for the distributed devices (vendors) that generated the transaction information).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of Chan, Bryant, Orsini, Haque, and Coburn with the above teachings of Maitland to use encrypted user identifier to validate the transaction information to unalterably store the information associated with the one or more usage transactions utilizing blockchain technology to provide a trusted source for real - time usage data. (Maitland, paragraphs [0005] and [0112])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Safford (US20180287780A1) discloses recording security information about the client device via a blockchain verification process.
Shields (US20180076955A1) discloses storing members of a security group in a secure, distributed ledger system such as a blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117